Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-6, and 8-19 are pending. Claim 1 has been amended. Claims 12-19 have been withdrawn. The prior art rejections are revised in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, and 8-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended recites “a plurality of cooling nozzles distinct from the nozzle and the energy source for supplying a cooling fluid to at least a portion of the substrate.” Applicant’s disclosure does not provide an adequate written description for reciting the plurality of cooling nozzles as “distinct” from the nozzle and energy source. As an initial matter, Applicant’s remarks on March 7, 2022 do not provide a citation as providing support. Applicant’s disclosure does not contain a written usage of “distinct” in this form. Fig. 1 of Applicant’s disclosure shows a free floating nozzle 32 which [0030] discloses as delivering additive material and propellant gas mixture 30.  Nozzle 32 is not shown in Fig. 2 which shows cooling nozzles 40. It is not clear how nozzle 32 and nozzles 40 are mounted relative to each other. Additionally, describing the cooling nozzles as “distinct” from the nozzle and energy source would seemingly read on arrangements that Applicant has not disclosed instead of being either generic as to arrangement or reciting the disclosed arrangement.
Claims 3-6 and 8-11 rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama (US 2016/0311027) in view of Fischer (US 2019/0061061, under 35 USC 102(a)(2); WO 2017059842, under 35 USC 102(a)(1); all citations are to US 2019/0061061).
Regarding claim 1, Shimoyama discloses an additive manufacturing assembly (abstract) comprising: a substrate (stage 12, [0016], Fig. 1); a nozzle for depositing additive material onto the substrate (opening 333, [0029], Fig. 4); an energy source for directing an energy beam onto the substrate (emission part 330 emitting laser light 200 through cable 210, [0028], Fig. 2); a plurality of cooling nozzles distinct from the nozzle and the energy source (openings 334 distinct from openings 333 and emission part 330, [0060-61] Fig. 4) for supplying a cooling fluid to at least a portion of the substrate (one or more openings 334 (for example two), [0027] [0057] [0060], Fig. 4), the plurality of cooling nozzles being positioned circumferentially about the energy source (openings 334 are positioned circumferentially around cable 210 of emission part 330, Figs. 2, 4) and being movable with the energy source relative to the substrate in a scan direction (movable by moving device 13, [0023] [0032] [0058] [0060] Figs. 1, 2, 4), wherein the plurality of cooling nozzles is divided into a plurality of regions based on a position of the plurality of cooling nozzles relative to the energy source and the scan direction (one opening 334 is in a different region (associated with a different material supply part 331) than the other, [0028-29] Fig. 4) and a controller operably coupled to the plurality of cooling nozzles ([0068-69]), wherein the controller is programmed to control operation of the plurality of cooling nozzles within the selected region to achieve a desired convection heat transfer coefficient of the additive material (cooled for sufficient heat transfer to form granular aggregation constitutes achieving a desired convection heat transfer coefficient, [0052]), and wherein the controller is programmed to control an angle of at least one of the plurality of cooling nozzles relative to a surface of the substrate ([0068-69], Fig. 8), the angle of at least one of the plurality of cooling nozzles relative to the surface being adjustable ([0068-69], Fig. 8).  
Shimoyama teaches an additive manufacturing assembly substantially as claimed. Shimoyama does not teach wherein the controller is programmed to select a region of the plurality of regions for supplying the cooling fluid based on the scan direction. 
However, in the same field of endeavor of additive manufacturing with at least one cooling nozzle ([0003-04]), Fischer teaches wherein the plurality of cooling nozzles is divided into a plurality of regions based on a position of the plurality of cooling nozzles relative to the energy source and the scan direction (differential control based on direction of travel, [0035]) and a controller operably coupled to the plurality of cooling nozzles, wherein the controller is programmed to select a region of the plurality of regions for supplying the cooling fluid based on the scan direction (selected based on direction of travel [0035]), and wherein the controller is programmed to control operation of the plurality of cooling nozzles within the selected region to achieve a desired convection heat transfer coefficient of the additive material (camera system and individually controllable nozzles with an evaluation and control unit, with controls based on direction of travel, [0035] [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Shimoyama to open or close each gas opening by an individually controllable valve in order to, as taught by [0024] of Fischer, achieve an accelerated and controlled cooling of the melt pool and control the flow as taught by [0035-37] of Fischer.
Regarding claim 3, Shimoyama in view of Fischer teaches wherein the controller is programmed to control a flow rate of the cooling fluid output from the at least one cooling nozzle (as modified [0035-37] of Fischer).  
Regarding claim 4, Shimoyama in view of Fischer teaches the energy source being coupled to the controller and movable relative to the substrate (movable by moving device 13 of Shimoyama controlled by control device 17, [0023] [0032] [0058] [0060] Figs. 1, 2, 4).
Regarding claim 5, Shimoyama in view of Fischer teaches wherein the at least one cooling nozzle is movable with the energy source (all moved together by moving device 13 of Shimoyama, [0023] [0032] [0058] [0060] Figs. 1, 2, 4).  
Regarding claim 6, Shimoyama in view of Fischer teaches wherein the energy beam forms a melt pool in the substrate (Shimoyama, [0052-53], Fig. 4), and the controller is programmed to position the at least one nozzle such that the cooling fluid is directed toward a trailing edge of the melt pool (Shimoyama, [0052-53, Fig. 4).  
Regarding claim 8, Shimoyama in view of Fischer teaches wherein a portion of plurality of cooling nozzles is arranged forward of the energy source with respect to the scan direction and another portion of the plurality cooling nozzles is disposed behind the energy source with respect to the scan direction (one in front one behind in the shown embodiment of two of one or more openings 334 (for example two) of Shimoyama, [0027] [0057] [0060], Fig. 4).  
Regarding claim 9, Shimoyama in view of Fischer as modified teaches wherein the controller controls the another portion of the plurality cooling nozzles to achieve the desired convection heat transfer coefficient (as modified, [0024] [0035-37] [0041] of Fischer).  
Regarding claim 10, Shimoyama in view of Fischer teaches wherein the portion of plurality of cooling nozzles arranged forward of the energy source with respect to the scan direction is non-operational (as modified by Fischer, nozzles ahead of the site of generation action is not emitting cooling fluid, [0024], [0036]).
Regarding claim 11, Shimoyama in view of Fischer teaches wherein the desired convection heat transfer coefficient is selected to control a morphology of the additive material deposited on the substrate (Fischer [0025]).
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.
Applicant argues that nozzles 331 of Shimoyama constitutes a nozzle that delivers coolant which is not distinct from the deposition material. Of note, reference element 331 of Shimoyama is named material supply part 331. Each material supply part 331 has two distinct nozzles, opening 333 for supplying powder of the material 121 and opening 334 which supplies gas (see [0060-61], Fig. 4). Accordingly, Applicant’s argument is not persuasive because Shimoyama does disclose distinct nozzles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744      
/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726